                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JESSICA BARRON, KENNETH WYLIE,                          )
and WILLIAM CAMPBELL,                                   )
                                                        )
       Plaintiffs,                                      )
                                                        )
v.                                                      )     Case No. 3:19-cv-834-SMY
                                                        )
THE CITY OF GRANITE CITY, ILLINOIS,                     )
                                                        )
       Defendant.                                       )

                            MOTION FOR PROTECTIVE ORDER

       COMES NOW Defendant CITY OF GRANITE CITY, ILLINOIS, by and through its

attorneys of the law firm Unsell, Schattnik and Phillips, P.C., and for its Motion for Protective

Order states as follows:

       1. Federal Rule of Civil Procedure 26(c), provides in the relevant part: “[a] party or any

person from whom discovery is sought may move for a protective order in the court where the

action is pending....” Fed. R. Civ. P. 26(c).

       2. The parties have conferred and agreed to move the Court to enter the proposed

protective order. Under Rule 26(c) the Court “may for good cause, issue an order to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or expense....”

Good cause exists here.

       3. For example and in support of the need for such a Protective Order, in Plaintiffs’ First

Set of Requests for Production, Plaintiffs sought “All notices sent under Section 5.142.080(A) of

the Granite City Municipal Code on or after March 16, 2010,” as well as, “All documents

concerning the City’s custom, policies, practices, or standard operating procedures for enforcing


                                                Page 1 of 3
the Crime Free Multi Housing Ordinance.” Plaintiffs’ First Set of Requests for Production

additionally requested numerous other documents which contain confidential and sensitive

information.

         4. The documents which are responsive to these requests include numerous documents

which are internal police documents and reports generated and produced internally by Defendant,

and not available for public viewing.

         5. Additionally, many of the documents requested by Plaintiffs include the names,

identifying information and other information which is seen as confidential, regarding non-party

residents and former-residents of the City of Granite City, Illinois. As such, a Protective Order is

necessary to safeguard the confidential information contained in these documents and prevent

such documents and information from being disclosed and/or used for any purpose outside of this

litigation.

         6. The proposed Protective Order is designed to allow for the parties to make use of the

documents as part of this litigation, while protecting the private nature of many of the documents

and preventing such documents from being disclosed to non-parties for use outside of this

litigation.

         7. In order to prevent the open disclosure of any documents which may contain private,

sensitive and confidential information, the Defendant requests a protective order under Rule

26(c).

         8. Rule 26(c), requires this Motion to “include certification that the movant has in good

faith conferred or attempted to confer with other affected parties in an effort to resolve the

dispute without court action.” Fed. R. Civ. P. 26(c).


                                             Page 2 of 3
       9. Plaintiffs’ counsel has stated to Defendant’s counsel that they do not oppose the entry

of the Protective Order. As such, Defendant City of Granite City, Illinois is seeking entry of the

proposed Protective Order.

       WHEREFORE, Defendant THE CITY OF GRANITE CITY, ILLINOIS, requests this

Court enter the Proposed Protective Order which has been submitted to the Court’s proposed

documents email pursuant to Rule 26(c).

                                              /s/ Erin M. Phillips
                                              Erin M. Phillips, #6289723 (Lead)
                                              Unsell, Schattnik and Phillips, P.C.
                                              3 South 6th Street
                                              Wood River, IL 62095
                                              (618)258-1800
                                              erin.phillips7@gmail.com
                                              Attorney for Defendant

                                      Certificate of Service

        I hereby certify that on December 2, 2019, I electronically filed Defendant’s Motion for
Protective Order with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

       Robert James McNamara                          rmcnamara@ij.org

       Samuel B. Gedge                                sgedge@ij.org

       Bart C. Sullivan                               bsullivan@foxgalvin.com


                                              /s/ Erin Phillips
                                              Erin M. Phillips




                                            Page 3 of 3
